Exhibit 10.2

AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (this “Amendment”) is entered
into by and between Allis-Chalmers Energy Inc., a Delaware corporation (the
“Company”), and Munawar H. Hidayatallah (the “Executive”).

WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated as of April 1, 2007 (the “Agreement”);

WHEREAS, the parties desire to amend the Agreement as set forth below, including
to extend the term of employment of Executive for an additional year; and

WHEREAS, the parties desire to amend the Agreement to comply with Internal
Revenue Code Section 409A and regulations issued thereunder;

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Section 4 of the Agreement is hereby deleted in its entirety and the
following substituted in its place:

“Term. The term of employment of Executive hereunder shall commence on the
Effective Date and terminate four years thereafter, provided that if Executive
at the end of such four year period remains liable for any guarantees of
obligations of the Company, then the term hereof shall extend for such period as
Executive remains liable for such guarantees.”

2. Section 5(g) of the Agreement is hereby deleted in its entirety and the
following substituted in its place:

1

 

1



--------------------------------------------------------------------------------



 



“(g) Certain Additional Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by Company or its successor to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to excise tax
imposed by Section 4999 of the Code (such excise tax, together with any
additions to tax or additional amounts with respect to such excise tax, being
collectively referred herein to as the “Excise Tax”), then Company shall pay to
Executive one or more additional payments (each a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes, additions to tax, or
additional amounts with respect to such Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
The applicable Gross-Up Payment shall be made to Executive within thirty
(30) days after remittance by the Executive of the Excise Tax to the Internal
Revenue Service and the submission to the Company of appropriate documentation
of such remittance as may be required by the Company. To the extent Executive
incurs any interest or penalties with respect to such Excise Tax (other than
interest and penalties due to Executive’s failure to timely make any applicable
election, file a tax return or pay taxes shown on his return) (the “Expenses”),
then the Company shall reimburse Executive for such Expenses within thirty
(30) days after Executive incurs such Expenses. All determinations made under
this Section 5(g), including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by Company’s registered independent public
accounting firm (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to Company and Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. The
Company shall indemnify and hold harmless Executive, on an after-tax basis, for
and against any Excise Tax or income tax or other tax (including interest,
penalties, additions to tax or additional amounts with respect thereto) imposed
on Executive as a result of such payment of fees and expenses by reimbursing the
Executive within thirty (30) days after payment by the Executive of any such
amounts. In addition, the Company shall indemnify and hold harmless Executive,
on an after-tax basis, for any fees or costs incurred in connection with the
contest of liability for Excise Taxes as well as any Excise Tax or income or
other tax (including interest, penalties, additions to tax, or additional
amounts with respect thereto) imposed on Executive as a result of such payments
of fees and expenses by reimbursing the Executive within thirty (30) days after
payment by the Executive of any such amounts. The Company’s reimbursement
obligations under this Section 5(g) shall remain in effect during the applicable
statute of limitations, and the amount eligible for reimbursement during any
taxable year of Executive will not affect the amount eligible for reimbursement
in any other taxable year of Executive. The Executive’s right to reimbursement
is not subject to liquidation or exchange for another benefit.”

2

 

2



--------------------------------------------------------------------------------



 



3. Section 7(b)(ii) of the Agreement is hereby amended to add the following
sentence to the end thereof to provide as follows:

“Subject to Section 12(b), payment of all amounts owed under this
Section 7(b)(ii) shall be made within 90 days after the date of termination.”

4. A new Section 7(c) is hereby added to the Agreement to provide as follows:

“Reimbursement upon Voluntary Termination. Executive hereby acknowledges the
payment by the Company of a cash bonus award in the amount of $1,430,000. In the
event Executive voluntarily terminates his employment with the Company prior to
the end of the term as set forth in Section 4 hereto, other than as a result of
death, Disability (as defined in the Agreement) or a Change In Control (as
defined in the Agreement), Executive shall reimburse the Company for $1,180,000
of such award.

5. The Agreement, as amended by this Amendment, constitutes the entire agreement
and understanding between the parties hereto relating to the subject matter
hereof and all prior agreements, proposals, negotiations, understandings and
correspondence between the parties in this regard, whether written or oral, are
hereby superseded and merged herewith.

6. This Amendment may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Signature page follows

3

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
to the Agreement, effective as of this 31st day of December, 2008.

ALLIS-CHALMERS ENERGY INC.:

By: /s/ Theodore F. Pound III         
Printed Name: Theodore F. Pound III
Title: General Counsel and Secretary


EXECUTIVE:

By: /s/ Munawar H. Hidayatallah        
Munawar H. Hidayatallah

4

 

4